department of the treasury internal_revenue_service washington d c cc tege eoeg et2----------- conex-106154-04 uil chief_counsel number info release date ------------------------------------------------ ------------------------------ ---------------------------------- ------------------------------- attention ------------------------- dear ------------------- this letter is in response to your letter of date requesting guidance on the income_tax consequences of local ------------- law enforcement officers’ use of unmarked law enforcement vehicles generally the internal_revenue_service cannot provide binding legal advice applicable to any particular taxpayer however if a taxpayer wants formal guidance he or she can request a private_letter_ruling following the procedures set forth in revproc_2004_1 copy enclosed without a request for formal guidance we can only provide general information which we hope is helpful to you working condition fringes gross_income as defined in internal_revenue_code the code sec_61 includes compensation_for services including fringe_benefits such as an employer_provided automobile a fringe benefit provided in_connection_with_the_performance_of_services is considered to have been provided as compensation_for such services under sec_1_61-21 of the income_tax regulations the regulations however sec_132 of the code provides an exclusion_from_gross_income for working condition fringes a working_condition_fringe is any property or services an employer provides to an employee to the extent that if the employee paid for the property or services we would allow the payment as a deduction under sec_162 or sec_167 of the code if an employer provides an employee with unrestricted use of a vehicle the employee receives a non- cash fringe benefit and the value attributable to the employee's personal_use of the vehicle is required to be included in the employee’s gross_income however the value that is attributable to employee’s business use of the employer's vehicle is excluded from the employee's gross_income as a working_condition_fringe provided the employee substantiates its business use under sec_274 of the code and sec_1_274-5t of the regulations qualified non-personal use vehicles an employee can exclude the value of a qualified non-personal use vehicle from gross_income as a working_condition_fringe if the use of the vehicle conforms to the requirements of paragraphs k through of sec_1_274-5t of the regulations an employee does not have to substantiate the business use of a qualified non- personal_use vehicle in order to exclude its value from gross_income a qualified non-personal use vehicle means any vehicle which by reason of its nature is not likely to be used more than a minimal amount for personal purposes sec_274 of the code examples include but are not limited to a fire engine a clearly marked police vehicle a flatbed truck a school_bus or an ambulance only in limited circumstances can an unmarked police car qualify as a non-personal use vehicle in this regard the driver must be a law enforcement officer the officer must be a full-time_employee of a governmental_unit that is responsible for preventing or investigating crimes involving injury to persons or property including catching or detaining persons for these crimes be authorized by law to carry firearms execute search warrants and to make arrests and regularly carry firearms except when it is not possible to do so because of the requirements of undercover work additionally the government agency or department that owns or leases the vehicle and employs the officer must authorize any personal_use of the vehicle finally the use must be incident to law-enforcement functions such as being able to report directly from home to a stakeout or surveillance site or to an emergency situation use of an unmarked vehicle for vacation or recreation trips cannot qualify as an authorized use sec_1 5t k of the regulations for example detective c who is a law enforcement officer employed by a state police department headquartered in city m is provided with an unmarked vehicle equipped with radio communication for use during off-duty hours because c must be able to communicate with headquarters and be available for duty at any time for example to report to a surveillance or crime site the police department generally has officially authorized personal_use of the vehicle by c but has prohibited use of the vehicle for recreational purposes or for personal purposes outside the state thus c's use of the vehicle for commuting between headquarters or a surveillance site and home and for personal errands is authorized personal_use as described in paragraph k i of this section with respect to these authorized uses the vehicle is not subject_to the substantiation requirements of sec_274 and the value of these uses is not included in c's gross_income sec_1 5t k of the regulations in the example the unmarked vehicle is a qualified non-personal use vehicle because all the requirements of regulations sec_1_274-5t are met the driver is a law enforcement officer the state governmental agency or department that owns or leases the vehicle and employs the officer authorized personal_use of the vehicle and the personal_use is incident to law enforcement functions however if any of these requirements had not been met the employee could still exclude the value attributable to the business use of the vehicle as a working_condition_fringe provided he or she had adequately substantiated the business use i hope this information is helpful if you have additional questions or if we may assist you further please call me -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- sincerely lynne camillo branch chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
